DETAILED ACTION


Response to Amendment
The amendment filed on 10/26/2021 has placed the application in condition for allowance


Claim Interpretation
Due to drawing in the Remarks on page 8 (reproduced below), Applicant has clarified that positioning portion 41 was not given a cross-cut view through, at, or near it.  Further, with the line though of facing in “facing away” on line 5 of claim 1 (and relevant to independent claim 12), Applicant clarifies that the mounting space 14 is not necessarily formed from the side of the bent parts 13 facing away from the bottom plate 11. Since, the bent parts 13 are not in direct contact with the bottom plate 11 in Fig 1, there is support for away. Taking the claim, specification, and drawings together, the applicant has support for the bent parts 13 facing toward bottom plate 11 to form the mounting space 14.  Considering the disclosure as a whole, 
Figure 1-2, transposed

    PNG
    media_image1.png
    498
    596
    media_image1.png
    Greyscale


Allowable Subject Matter
Claims 1-3, 5-14, and 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Re Claim 1:
The closest prior art of record, Hamada (US 20110096569 A1; “Hamada”), fails to disclose or suggest the combined structure and functionality of a film disposed on the bottom plate in the mounting space and provided with a positioning portion, wherein the positioning portion comprises a positioning plate extending from a part of a side of the film close to the accommodating groove and perpendicular to the film and a positioning step extending from the positioning plate to the accommodating groove and forming an angle with the positioning plate, the positioning step is provided with a positioning hole corresponding to the hanging ear, and the positioning step is sleeved on the hanging ear through the positioning hole as set forth in the claim.
Re Claims 2-3 and 5-11:
The claims are allowed due to their dependence on base claim 1.
Re Claim 12:
The closest prior art of record, Hamada, fails to disclose or suggest the combined structure and functionality of a film disposed on the bottom plate in the mounting space and provided with a positioning portion, wherein the positioning portion comprises a positioning plate extending from a part of a side of the film close to the accommodating groove and perpendicular to the film and a positioning step extending from the positioning plate to the accommodating groove and forming an angle with the positioning plate, the positioning step is provided with a positioning hole corresponding to the hanging ear, and the positioning step is sleeved on the hanging ear through the positioning hole as set forth in the claim.
Re Claims 13-14 and 16-20:
The claims are allowed due to their dependence on base claim 12.






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH G DELAHOUSSAYE whose telephone number is (469)295-9088. The examiner can normally be reached Monday-Friday: 10:00 am-6:00 pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







KEITH G. DELAHOUSSAYE JR.
Primary Examiner
Art Unit 2875



/KEITH G. DELAHOUSSAYE/Primary Examiner, Art Unit 2875